UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4060


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON MARQUIS TURNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00017-WO-1)


Submitted:   August 25, 2014                 Decided:   August 27, 2014


Before TRAXLER, Chief Judge, and WILKINSON and AGEE, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.     Terry Michael Meinecke, Assistant
United   States  Attorney,   Greensboro, North   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Brandon Marquis Turner pled guilty, pursuant to a plea

agreement, to maintaining a drug involved premises, in violation

of    21   U.S.C.   §   856(a)(1)    (2012)         (Count   One),     and   possessing

firearms     in     furtherance      of    a       drug    trafficking       crime,   in

violation of 18 U.S.C. § 924(c)(1)(A)(i) (2012) (Count Two).

The    district     court      sentenced          Turner   to   twenty-one      months’

imprisonment on Count One, a downward variance from the twenty-

seven to thirty-three-month Guidelines range, and a consecutive

sentence of sixty months, the statutory mandatory minimum, on

Count Two. *      Turner appeals.

             Counsel     has    filed     a       brief    pursuant    to    Anders   v.

California,       386 U.S. 738   (1967),         stating    that    there   are   no

meritorious grounds for appeal but questioning whether Turner’s

sentence is reasonable.          Turner was advised of his right to file


       *
       The district court initially sentenced Turner to thirty
months on Count One and a consecutive sixty months on Count Two,
and Turner appealed.     Without addressing the merits of the
appeal, this court granted the parties’ joint motion to remand
for a new sentencing hearing where the district court could
consider the applicability, if any, of United States v. Davis,
720 F.3d 215, 217, 219-20 (4th Cir. 2013).    In light of Davis,
the district court removed three criminal history points from
Turner’s criminal history score, reducing his criminal history
category to V and his Guidelines range on Count One to twenty-
seven to thirty-one months.   The court resentenced Turner to a
downward variance sentence of twenty-one months on Count One and
sixty months on Count Two. It is from this sentence that Turner
now appeals.



                                              2
a   pro   se     supplemental         brief,     but    he    did   not     file     one.      We

affirm.

                We review Turner’s sentence for reasonableness “under

a   deferential           abuse-of-discretion          standard.”         Gall       v.   United

States, 552 U.S. 38, 41 (2007).                         A sentence is procedurally

reasonable          if    the   court    properly       calculates        the       defendant’s

advisory Guidelines range, gives the parties an opportunity to

argue     for    an       appropriate      sentence,         considers      the      18   U.S.C.

§ 3553(a) (2012) factors, does not rely on clearly erroneous

facts, and sufficiently explains the selected sentence.                                   Id. at

49-51.         We     conclude      that   Turner’s          sentence     is    procedurally

reasonable.              Further,     Turner     has    also     failed        to    rebut    the

presumption that his below-Guidelines sentence is substantively

reasonable.           United States v. Susi, 674 F.3d 278, 289 (4th Cir.

2012) (explaining presumption); United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (explaining that defendant may

rebut presumption by showing “that the sentence is unreasonable

when measured against the § 3553(a) factors” (internal quotation

marks omitted)).

                In       accordance     with     Anders,       we    have      reviewed       the

remainder        of       the   record     in    this    case       and     have      found    no

meritorious           grounds    for     appeal.         We     therefore           affirm    the

district court’s judgment.                      This court requires that counsel

inform Turner, in writing, of the right to petition the Supreme

                                                 3
Court   of    the    United    States    for   further      review.   If    Turner

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel’s

motion must state that a copy thereof was served on Turner.                     We

dispense     with    oral     argument   because      the    facts    and    legal

contentions    are    adequately    presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         4